Citation Nr: 9908833	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed  as secondary to service-connected right 
foot strain.  

2.  Entitlement to an increased (compensable) evaluation for 
right foot strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1971, from May 1974 to April 1975 and from July 1981 to 
October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that a personal hearing scheduled for August 
2, 1995 was canceled due to the veteran's physical problems 
as indicated by correspondence received from her that same 
day.  The hearing was rescheduled and conducted in October 
1995.  At this hearing, the veteran withdrew the issue of 
entitlement to service connection for a left knee disorder.  
Hearing [Hrg.] transcript [tr.] at 8.  


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record shows that the veteran's right knee disability, 
diagnosed as chondromalacia of the patella, is not related to 
service or to service-connected residuals of a right foot 
strain.  

2.  The veteran failed, without good cause, to report for two 
VA examinations which were scheduled, in part, to evaluate 
the severity of her service-connected disability of the right 
foot.  




CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right knee 
disorder, claimed as secondary to service-connected residuals 
of a right foot strain.  38 C.F.R. § 3.310 (1998).  

2.  The veteran's claim of entitlement to an increased 
(compensable) evaluation for a right foot disability is 
denied for failure to report for scheduled VA examinations.  
38 C.F.R. §§ 3.327, 3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of service medical records shows that the veteran 
was seen in July 1981 with complaint of having twisted her 
right foot during physical training the previous day.  She 
noted swelling and discoloration plus tenderness.  In August 
1981, her complaints continued, and the examiner's impression 
was of a stress fracture.  X-ray, however, was negative.  It 
was noted that the veteran had been casted for a short period 
of time for this condition.  

In March 1982, the veteran filed a claim for service 
connection for right foot residuals.  Upon VA examination in 
May 1982, the veteran reported swelling and pain in the 
forefoot and medial arch area.  She could no longer jog 
because of these problems.  Examination noted moderate cavus 
foot bilaterally and minimal pronation of the both feet, 
right greater than left.  X-ray of the foot was interpreted 
as normal.  

In June 1982, service connection for chronic right foot 
strain was granted, and a noncompensable rating was assigned.  

VA outpatient records in 1984 and 1985 reflect that the 
veteran continued to have right foot complaints.  Her 
symptoms had not responded to the use of an orthotic and 
Motrin(r).  Plantar fasciitis was assessed in January 1985.  

Upon VA examination in August 1986, the right foot revealed 
some tenderness.  Examination was essentially negative.  X-
ray was also negative.   Subsequently submitted VA outpatient 
records from 1988 through 1990 reflect that the veteran was 
seen in October 1988 for right foot pain.  In September 1989, 
good alleviation of pain with the use of orthosis was noted.  
In January 1990, she was treated for a mild ankle sprain.  
Treatment was to include a bandage, ice, and follow-up in 
three weeks if needed.  

In February 1993, a statement was submitted by the veteran's 
representative which was interpreted as asserting that she 
had a knee condition as secondary to the right foot disorder.  

Subsequently submitted VA records from 1990 through 1993 
reflect that the veteran was treated for right knee problems 
in April 1990 which were diagnosed as chondromalacia patella.  
In December 1991, the examiner noted that her right foot pain 
was not substantiated by examination at that time.  In 
October 1992, she reported bilateral knee pain that had been 
present for several years.  Genu valgum of the knees was 
noted.  Following additional treatment for ankle complaints 
in early 1993, the veteran underwent VA orthopedic evaluation 
in May 1993.  At that time, there was no foot limitation of 
motion, swelling, redness, or deformity.  

In November 1993, the noncompensable rating for the right 
foot disability was confirmed.  Additionally, the RO denied a 
claim for a right knee disorder as secondary to the right 
foot.  

A VA orthopedic evaluation was conducted in December 1995.  
The resulting report reflects that the examiner reviewed the 
claims file.  The examiner confirmed that the veteran did 
sustain a sprain type of injury to the right foot in 1981 
with a stress reaction which resolved without evidence of a 
stress fracture.  The examiner also diagnosed chondromalacia 
patellae but opined that this disability was not related to 
the right foot injury in that it was more likely related to 
the anatomical configuration of the knees with significant 
genu valgum and genu recurvatum.  

An additional VA examination was completed in September 1997.  
At that time, the veteran gave a history of a right ankle 
injury and, essentially, the examiner limited the examination 
to the right ankle.  There was no callus formation.  The 
examiner's assessment was status post right ankle fracture.  

As the right foot was not specifically examined, the RO 
referred the case back to the examining physician in November 
1997.  The physician (general medicine) noted that this 
examination included review of the claims file.  It was his 
conclusion that the veteran had several congenital 
abnormalities which posed a problem with walking, running, 
and carrying weight which caused stress injuries to the lower 
extremities which were not identified until more sensitive 
studies were conducted after service.  The examiner stated 
that he could not distinguish between the service-connected 
foot sprain and the numerous other abnormalities involved.  
He believed that they were all intimately inter-related to 
her congenital defects which were exacerbated by her running, 
marching, and walking.  

The RO noted that the recent examination findings conflicted 
with the findings from the 1995 orthopedic examination and 
had the medical records reviewed by a third VA physician.  In 
a December 1997 opinion, the reviewer, an internist, noted 
that she had reviewed the 1995 examination report completed 
by an orthopedist and the 1997 VA examination report 
completed by an internist.  She indicated that she had 
reviewed the service medical records also.  She felt that the 
service medical records supported a right foot abnormality in 
service which was localized to the area of the right foot 
metatarsal heads and right foot arch.  The examiner could not 
identify any probable association between the service-
connected foot strain and subsequent right ankle pain.  It 
was opined that the data strongly supported the 1995 
orthopedic findings.  The examiner felt, however, that a 
current review by an orthopedic examiner was necessary to 
determine if there is little, as opposed to a likely 
probability, of an association between the service-connected 
right foot strain and current right ankle pain.  

Subsequently, the case was referred by the RO for review, 
and, if necessary, another VA examination.  Additional 
examination was deemed to be necessary.  The veteran failed 
to report for an examination scheduled in December 1997 and 
again in May 1998.  

Service Connection for a Right Knee Disorder

Pertinent Law and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (1998).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted for the degree of 
aggravation, but only that degree, over an above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Congenital or developmental defects as such are not diseases 
or injuries for the purposes of service connection. 38 C.F.R. 
§ 3.303(c), 4.9 (1996).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.

Analysis

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus is well grounded within the meaning of 38 C.F.R. 
§ 5107(a).  

The Board observes that the veteran failed to report for two 
recently scheduled VA examinations without explanation. 

Re-examination will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  Individuals for 
whom examination shave been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§ 3.327(a) (1998).  

When entitlement to a benefit cannot be established without a 
current VA examination or re-examination and a claimant 
without good cause fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, illness, or hospitalization of the 
claimant or a claimant's family member.  When a claimant 
fails to report for an examination in conjunction with a 
claim for service connection, the claim shall be based on the 
evidence currently of record.  38 C.F.R. § 3.655 (1998).  

The Board thus finds that all relevant evidence has been 
obtained to the extent possible and that the duty to assist 
the claimant is satisfied.  A decision as to the issue of 
entitlement to service connection for a right knee disability 
will be made based on the evidence now of record.  See 
38 C.F.R. § 3.655.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997). Noting the 
Board's "inherent fact- finding authority," the Federal 
Circuit discussed "the considerable body of law imposing a 
duty on the Board to analyze the credibility and probative 
value of evidence sua sponte, when making its factual 
findings." See also 38 C.F.R. § 4.6 (1998).

The veteran does not contend, and the evidence of record does 
not demonstrate, that the veteran's right knee disability 
existed during service or for a number of years thereafter or 
is otherwise attributable directly to service.  Accordingly, 
service connection on a direct basis is not warranted.

As indicated above, the veteran has a long-standing history 
of symptomatology with the right foot.  It is her contention 
that she developed a right knee disorder as a result of her 
service-connected right foot strain.  

The dispositive matter in this case concerns the existence of 
pathology of the right knee and of the relationship thereof, 
if any, to the veteran's service-connected right foot strain.  
In other words, it is medical causation and etiology which is 
dispositive as to this issue.

Evidence in the veteran's favor includes her statements and 
other lay statements which she has submitted in support of 
her claim.  However, the Court has held that a lay person is 
not competent to provide probative evidence as in matters 
requiring expertise derived from specialized medical 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Moreover, the veteran's lay assertions to the effect 
that a causal link exist between her service-connected right 
foot strain and her right knee chondromalacia patella are 
neither competent nor probative of the issue in question.  
This is also true of the lay statements submitted by friends 
and family in support of her claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Accordingly, the Board assigns little if 
any weight of probative value to such statements.  

Arguably in the veteran's favor is a November 1997 opinion by 
a VA physician which stated that it was his judgment that the 
veteran had various congenital abnormalities and 
abnormalities of the lower extremities which were 
interrelated.  Presumably, the lower extremity abnormalities 
referred to by this physician include the currently diagnosed 
right knee disability.  Thus, although it is not clearly 
expressed, the conclusion could be drawn that this physician 
believed that the right knee disability was related to the 
veteran's service-connected right foot disability. 

The Board notes that this opinion is in conflict with 
findings made by an orthopedist in 1995 that that the 
chondromalacia patella of the knee was more likely related to 
the anatomical configuration of the knee with significant 
genu valgum and genu recurvatum.  The 1995 orthopedic opinion 
is clearly against the veteran's claim.  

The most recent medical opinion was offered by an internist 
in December 1997, who after, reviewing the other medical 
reports and the service medical records, opined that she 
agreed with the orthopedist in 1995.  She did not, however, 
directly address the veteran's right knee disability and 
appeared to limit her opinion to the relationship between the 
service connected right foot strain and a right ankle 
disability which is not at issue here.  

In evaluating the probative value of the statements 
summarized above, the Board looks at the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the date, and the medical 
conclusion that the physician reaches.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the Board as 
adjudicators.   

Initially, the Board notes that the probative value of the 
December 1997 statement by the VA internist is of little 
value.  She does not specifically address the veteran's right 
knee disability.  Her agreement with the 1995 examiner is on 
the issue of right ankle problems, not the right knee which 
is at issue in this case.  

The Board is of the opinion that the VA physician's opinion 
from November 1997 which arguably buttresses the veteran's 
contentions is of limited value.  While it is conceivable 
that many disorders could result from another, clinical 
evidence actually showing a causal relationship in this case 
is not described.  Further, his opinion is essentially 
general in nature, inter-relating numerous lower extremity 
abnormalities, including the right foot and right knee 
complaints, to each other.  No specific discussion regarding 
the right knee was provided.   The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Accordingly, the Board places little weight of 
probative value on this opinion.

The Board finds that the 1995 opinion by the VA orthopedist 
is entitled to significantly greater weight than the other 
opinions of record.  It was this examiner's opinion that 
chondromalacia of the right knee was not related to right 
foot strain.  Instead, the knee problem was thought to be the 
result of congenital problems, namely the anatomical 
configuration of the knee.

In the opinion of the Board, it is significant that this 
opinion, unlike other opinions of record, specifically 
discusses the right knee disability and any possible 
relationship to the right foot and was completed by an 
orthopedist.  As this claim is orthopedic in nature, such an 
opinion carries more weight than opinions by the other two 
physicians, a general medical examiner or an internist.  In 
Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court 
indicated that specialized medical knowledge of the disorder 
at issue may be a factor in evaluating the probative value of 
evidence.  The Board accords the opinion of the VA orthopedic 
specialist greater weight than that of the other opinions of 
record for two reasons: its clarity and specificity as to the 
question at issue and the specialized training of the 
physician rendering the opinion.  

Additionally, the Board notes that the record does not 
reflect that the veteran's right foot strain exacerbated his 
nonservice-connected right knee problems. 
degree) over and above the degree of disability existing 
prior to the aggravation.  This is of no avail to the 
veteran, however, because the evidence of record does not 
support a finding that her service-connected residuals of a 
right foot strain increased the severity of his nonservice-
connected chondromalacia patella of the right knee.  There is 
no medical evidence which supports the proposition that the 
veteran's current right knee problems were aggravated by her 
service-connected right foot strain.

Therefore, based on all evidence of record, the Board 
concludes that the weight of the evidence is clearly against 
the claim for service connection for a right knee disorder, 
claimed as secondary to the veteran's service-connected right 
foot strain.  
The evidence with regard to this question is not in 
approximate balance, and thus the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection for a 
right knee disorder as secondary to service-connected right 
foot strain is not warranted.  

An Increased Evaluation for Residuals of Chronic Right Foot 
Strain

As discussed by the Board above, medical re-examination will 
be requested whenever the VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  Individuals for whom examination 
shave been authorized and scheduled are required to report 
for such examinations.  38 C.F.R. § 3.327(a) (1998).

When entitlement to a benefit cannot be established without a 
current VA examination or re-examination and a claimant 
without good cause fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, illness, or hospitalization of the 
claimant or a claimant's family member.  When a claimant 
fails to report for an examination in conjunction with a 
claim for an increased rating, the claim shall be denied, 
absent a showing of good cause.  38 C.F.R. § 3.655 (1998).  


VA orthopedic examinations were ordered in conjunction with 
the veteran's claim in December 1997 and May 1998. The record 
contains reports reflecting that the veteran failed to report 
for either of these scheduled examinations.  38 C.F.R. 
§ 3.655 (b) provides that when the examination was scheduled 
in conjunction with an claim for an increased disability 
rating, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1998). 

The Court has held that claims denied based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  In Wamhoff v. Brown, 8 Vet. 
App. 517 (1996), the Court found that notice of a required VA 
examination mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examination, although the evidence in that case later 
revealed that veteran did not in fact receive such 
notification because he was not residing at that address.   

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).  

The evidence indicates that the veteran was scheduled for VA 
examinations in December 1997 and May 1998, for which she 
failed to report.  She did not attempt to reschedule these 
examinations or to provide additional medical evidence.  
There is nothing in the record that suggests that the veteran 
did not receive notice of her scheduled examinations and it 
has not been contended otherwise.  Additionally, it does not 
appear that her address has changed, nor is there any 
indication that any correspondence to her was returned as 
nondeliverable.  The Board is satisfied that she was 
appropriately notified and failed to report for the scheduled 
examinations and that she failed to report for such 
examinations without good cause.  

The duty to assist the veteran in the development of facts 
pertinent to her claim is not a 'one-way street,' wherein the 
entire burden of such development is placed on the VA.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In a case such as 
this, where additional development is required to determine 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where her cooperation is 
essential in obtaining the putative evidence.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim as provided under the regulatory provision of 
38 C.F.R. § 3.655 (1998).  

Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to an increased (compensable) evaluation 
for chronic right foot strain is a denial because of her 
failure to report for VA examinations which she was duly 
notified and for which there is no adequate reason or good 
cause demonstrated for her failure to appear.  38 C.F.R. 
§ 3.655 (1998).  In a case where the law and not the evidence 
is dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under law, 
and not on the basis that the claim is found not to be well 
grounded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
 

ORDER

Entitlement to service connection for a right knee disorder 
as secondary to service-connected right foot strain is 
denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of chronic right foot strain is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


